ORDER
The State’s petition for discretionary review pursuant to N.C.G.S. § 7A-31 is allowed for the purpose of entering the following order:
The Court of Appeals’ opinion, filed 16 November 1993, is vacated, and the case is remanded to the Court of Appeals for reconsideration in light of this Court’s decision in State v. Bryant, 337 N.C. 298, --- S.E. 2d --- (1994). The temporary stay heretofore entered 14 May 1994 is' dissolved.
By order of the Court in Conference, this 29 day of July, 1994.
s./ Parker, J.
For the Court